ORDER
| Respondent was convicted of the receipt and attempted receipt of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and (b)(1). Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by George William Jarman, Louisiana Bar Roll number 7238, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of George William Jarman for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme *738Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that George William Jarman shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ John L. Weimer JUSTICE, SUPREME COURT OF LOUISIANA